11 N.Y.2d 800 (1962)
In the Matter of Joseph Quittner, as Chairman of Tenants Committee, for and on Behalf of Himself and 15 Other Tenants Similarly Situated in Premises 929 Park Avenue, New York City, Appellant,
v.
Robert E. Herman, as State Rent Administrator, Respondent, and Abraham Hirschfeld, Intervenor-Respondent.
Court of Appeals of the State of New York.
Argued February 28, 1962.
Decided March 29, 1962.
Max Rothenberg and Van M. Logan for appellant.
Jacob B. Ward and Harold Zucker for respondent.
Copal Mintz and Hyman W. Sobell for intervenor-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE and FOSTER. Taking no part: Judge FROESSEL.
Order affirmed, without costs, and order absolute ordered against appellant on the stipulation. No opinion.